Citation Nr: 1207314	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches, claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned and the hearing transcript is of record.

The Veteran's claim was previously before the Board in May 2011 and was remanded for additional evidentiary development.  The requested development was completed and the Veteran's claim is before the Board for final appellate consideration.


FINDING OF FACT

The Veteran's currently diagnosed chronic headaches cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Chronic headaches were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran in this case contends that his currently diagnosed headaches are related to an in-service motor vehicle/ambulance accident in which the Veteran purportedly struck his head on the steering wheel.

Service treatment records revealed that the Veteran was afforded a clinical evaluation and physical examination in June 1963 prior to entering service.  The clinical evaluation was normal, and no neurological abnormalities were found at that time.

An August 1963 service treatment report noted that the Veteran hit his head on rifle butt while in training.  Radiographic report revealed no evidence of fracture and that the skull was normal.

An inservice accident report dated March 1966 noted that the Veteran was the driver of an ambulance en route to an emergency when the accident in question occurred.  The driver of the other vehicle failed to yield the right-of-way to the ambulance as it attempted to cross the intersection and a collision subsequently occurred.  It was noted that the Veteran sustained bruises "about the body," while his passenger sustained multiple superficial lacerations to the head and face.  The Veteran was taken to the hospital for further evaluation.  

A clinical record cover sheet also dated March 1966 indicated that the Veteran was injured in a motor vehicle/ambulance accident at W. S. Missile Range, New Mexico.  The diagnoses were a left forearm contusion and multiple other abrasions on his body.  The locations of these other abrasions were not identified.  These injuries were found to be incurred in the line of duty.

An April 1966 statement from the Veteran obtained as part of an accident investigation reported that he was the driver of an ambulance on March 31, 1966 that was dispatched to pick up a person who reportedly had a heart attack.  En route to the destination, the Veteran's ambulance and another vehicle collided.

On his April 1966 service separation report, the Veteran answered positive for frequent or severe headache.  The examining physician noted that the Veteran had recurrent headaches after the auto accident in March 1966; however that no neurologic abnormalities were shown.  The clinical evaluation was normal, but a notation on the examination report indicated that the Veteran had "posttraumatic headache - improving." 

After separation from service, a February 2001 VA treatment report reflects that the Veteran presented to a VA medical facility for the purpose of establishing care.  A neurological examination revealed the Veteran to be awake, alert, and fully oriented.  No focal deficit was found and no neurological diagnosis was rendered at that time.  Subsequent neurological evaluations conducted in August 2001, November 2001, May 2002, September 2003, November 2003, February 2004 and July 2004 were also negative for any neurological abnormalities.  

The Veteran submitted a December 2004 statement in support of the current claim.  He stated that he had headaches for the "past 40 plus yrs."

The Veteran was afforded a VA neurology examination in May 2005.  The Veteran stated that he experienced headaches since 1966 following an in-service motor vehicle accident.  He described that he sustained a head injury due to the motor vehicle accident and had a short period of loss of consciousness of less than an hour in duration.  He reported that the headaches had become more severe lasting longer from two hours to two days for the past six years.  A motor, sensory, cerebellar, and reflexes examination was normal, and the Veteran's cranial nerves were intact.  The impression was chronic tension headaches.  The examiner concluded that the currently diagnosed headaches were "less likely as not (less than 50/50 probability)" caused by or the result of the in-service accident.  In support of this conclusion, the examiner stated that service treatment records revealed that the Veteran had resolving posttraumatic headaches.  The examiner noted that VA medical records were silent regarding complaints of headaches when he was first seen at the VA in February 2001.  The examiner further noted that the reported loss of consciousness was less than an hour and he did not have a skull fracture.  The examiner therefore concluded that the head injury must have been minor and not likely caused this current headache after 40 some years of the accident.

A VA scar examination conducted in the same month revealed a finding of a laceration scar on the Veteran's forehead.  The Veteran related that he sustained the wound during the motor vehicle accident in 1966.

B.T. submitted a statement in support of the Veteran's claim dated September 2006.  In particular, B.T. stated that she was acquainted with the Veteran since January 1966.  Although she did not witness the in-service accident, B.T. indicated that the Veteran complained of severe headaches shortly after the accident and in the years thereafter.  Similarly, J.C. submitted a statement in January 2007 in which he stated that he knew the Veteran since 1976.  According to J.C., the Veteran spoke on "many occasions" about his headaches.  

The Veteran testified in support of the current claim in December 2008.  In particular, the Veteran denied having any problems with headaches prior to the in-service accident.  The Veteran testified that as a result of the accident, he hit his head on the steering wheel, breaking it.  The Veteran further indicated that he lost consciousness for a period of time immediately following the accident and was hospitalized for further evaluation.  Upon discharge from the hospital, the Veteran reported being in an "unpleasant state" for several weeks and had headaches since that time.  The Veteran's spouse also testified that the severity of the Veteran's headaches increased in the intervening years.  

The Veteran submitted additional evidence in the form of an Internet article about accident reconstruction and the physics of a collision, along with a waiver of RO jurisdiction.

The Veteran presented to T. S., M.D. in April 2009 with subjective complaints of a headache which began one week prior to this episode of care.  The Veteran provided a past medical history in which he stated that he was involved in a vehicle accident in April 1966.  In particular, the Veteran stated that he struck and lacerated his head as well as lost consciousness as a result of the accident.  He further indicated that he was observed at the hospital for 24 hours, at which time he was discharged.  The Veteran also developed severe, recurrent headaches thereafter.  He described the headache as having a gradual onset, and indicated that the severity of his "nonstop" headache was "moderate."  Upon physical examination, the private physician found evidence of chronic headaches and noted a remote history of head trauma and loss of consciousness following an April 1966 in-service automobile accident.  A motor and sensory examination conducted at that time was normal and the Veteran's cranial nerves were intact.  The impression was "headache symptoms, new."  Dr. S. concluded: 

[S]uspect that the headaches are related to the prior trauma suffered in his closed head trauma associated with loss of consciousness in 1966 ambulance accident that he was driving while on active military duty.

In a March 2011 letter, Dr. T.S. stated that he reviewed the Veteran's claims file, to include his service treatment records, and examined the Veteran in his office.  The diagnosis was chronic migraine headaches that were "at least as likely as not caused by closed head trauma suffered while on active duty on March 31, 1966 as a result of an automobile accident."  In reaching this conclusion, Dr. S. provided the following rationale:

I have diagnosed and treated migraine headache patients over 27 years of practice.  In my experience, traumatic head injuries, either closed or open[,] have been involved in other patients who were diagnosed and treated for migraine headaches.  The loss of consciousness related by the [Veteran], the laceration on his forehead testify to the traumatic injury to his head from the automobile accident.  Migraine patients by definition have normal physical examination findings, in particular neurologic examination findings.  There are no radiographic diagnostic criteria for the diagnosis of migraines.  The criteria are based on history in the absence of positive neurologic or radiographic findings consistent with other causes for headaches.  

Therefore, based on the Veteran's history of onset of the headaches shortly after his accident and continued history of headaches since that time, Dr. S. opined that the Veteran had causally related migraine headaches from the automobile accident.  

The Veteran was afforded another VA neurology examination in July 2011.  The VA examiner indicated that the claims file was reviewed.  The examiner opined that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated that there was no record of concussion or loss of consciousness after the motor vehicle accident in March 1966 nor after his head was hit by rifle butt in August 1963.  The examiner noted that the Veteran's April 1966 statement offered for the accident investigation indicated that the Veteran approached the other driver right after the accident, and therefore concluded that there was no loss of consciousness.  The examiner further noted that head laceration was not noted on the April 1966 clinical note and that no neurological abnormalities were noted on the Veteran's separation examination despite his complaint of posttraumatic headaches.  The examiner stated that the first post service documentation of the Veteran's headaches was in May 2005 although he had been coming to the VA since February 2001.  Additionally, the examiner opined that the Veteran's general anxiety disorder and posttraumatic stress disorder were most likely the cause of his headache.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has chronic headaches related to his military service.  There are currently diagnosed chronic tension or migraine headaches.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In this case, VA examiners and the Veteran's private physician have offered contrasting opinions regarding the etiology of the Veteran's chronic headaches.  As noted, the Veteran's private physician, Dr. T.S., has linked the Veteran's chronic headaches to his inservice motor vehicle accident in March 1966.  Initially, in April 2009, Dr. S. stated "suspect that the headaches are related to the prior trauma suffered in [the Veteran's] closed head trauma associated with loss of consciousness in 1966 ambulance accident."  However, in the March 2011 letter, Dr. S. indicated that he had the opportunity to review the Veteran's claims file, as well as the service treatment records, and then opined that the Veteran's chronic migraine headaches were "at least as likely as not caused by closed head trauma suffered while on active duty on March 31, 1966 as a result of an automobile accident."  While Dr. S. appears to have relied upon the Veteran's reported history, the Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as in-service and post-service headaches.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  To that effect, Dr. S. stated that migraine patients by definition have normal physical examination findings, in particular neurologic examination findings, and the diagnostic criteria for migraines are typically based on the reported history in the absence of positive neurologic or radiographic findings consistent with other causes for headaches.

Furthermore, the Board finds that the Veteran's lay statements regarding his headaches that developed after a head trauma sustained in the March 1966 inservice motor vehicle accident are competent and credible evidence as they are consistent with the other evidence of record.  Although a head trauma was not noted in the service treatment records, the Board realizes that the clinical records relating to the Veteran's stay at a military clinic after the accident are determined to be unavailable in this case.  However, one month later, on his separation examination, the Veteran reported that he had recurrent headaches after the March 1966 accident and the report noted posttraumatic headache.  Moreover, the medical evidence of record shows that the Veteran currently has a laceration scar on his forehead.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the head trauma at the time of the March 1966 automobile accident and the resulting headaches that developed after the trauma, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).

The May 2005 and July 2011 VA examiners, following a review of the claims file, provided contrasting opinions.  Both examiners opined that the Veteran's headaches were less likely than not related to the noted motor vehicle accident during military service.  Both the May 2005 and July 2011 VA examiners noted that no complaints of headaches were documented on the post service medical records until 2005.  The May 2005 VA examiner concluded that the Veteran's reported inservice head injury must have been minor as the reported loss of consciousness was less than an hour and the Veteran did not have a skull fracture.  However, the Board finds that the examiner provided inadequate supporting rationale for the determination that only head trauma which causes loss of consciousness for more than an hour and/or skull fracture can result in residual headaches.  The July 2011 VA examiner primarily relied on the lack of documentation of any neurologic abnormalities related to the claimed head injury in service.  However, the March 2011 private physician explained that migraine patients by definition have normal physical examination findings, in particular neurologic examination findings.  Further, the Board has already found the Veteran's lay statements are competent and credible evidence of his head trauma in service despite the lack of documentation in his service treatment records.  While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the VA examiners' opinions in this case were supported by a rationale consistent with other evidence of record, the Board gives more probative weight to the conclusion reached by the Veteran's private physician.

Accordingly, the Board finds that the medical opinions of record are at least in equipoise.  All opinions were consistent with other evidence of record and based on the review of the Veteran's past and present medical records.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to service connection for chronic headaches is warranted.


ORDER

Service connection for chronic headaches is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


